



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Boyd, 2016 ONCA 380

DATE: 20160518

DOCKET: C61323

MacPherson, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Clinton Boyd

Appellant

Angela Ruffo, for the appellant

Katie Doherty, for the respondent

Heard: May 16, 2016

On appeal from the sentence imposed on January 30, 2015
    by Justice Robert B. Reid of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the 42 month sentence imposed for a string of
    serious offences committed over a two hour period while he was intoxicated.
    During the time of the offences, the appellant was involved in an altercation
    with a taxi driver and drove very dangerously for an extended period of time.

[2]

The appellant contends that the sentencing judge erred by imposing five
    consecutive sentences to reach a total sentence of 42 months and by imposing a
    total sentence of 42 months that was too harsh.

[3]

We do not accept these submissions. There is a broad discretion to
    impose consecutive sentences if, as here, separate legal interests are
    implicated in the various offences. Nor does the total sentence of 42 months
    strike us as unduly harsh. The appellant has a very long criminal record and
    these were very serious offences.

[4]

In considering these factors, the sentencing judge recognized and took
    account of the appellants aboriginal background and the
Gladue
factors.

[5]

The appeal is dismissed.


